DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20130321293 A1, hereafter Park).

	Regarding claim 1, Park teaches a film wrapping display comprising: 

	5a bezel arranged along an outer periphery of the touch panel (Fig. 4, [0055]-[0056], where the lateral housing 147 extends along an outer periphery of the touch sensing film 150); and 
	a film adhered to cover a touch surface of the touch panel configured to be touched by the user (Figs. 4 and 5, [0060], [0065]-[0067], where there is a portion of upper film 150b over top of the sensing electrode lines that are touched by the user), wherein 
	the touch panel and the bezel are arranged such that a gap between the outer periphery of the touch panel and an inner periphery of the bezel exists (Fig. 4, [0057], where a gap exists between the cover glass and touch sensing area portions of the touch sensor and the lateral housing 147); and 
	10the film is adhered to an inner wall surface of the gap in addition to the surface of the touch panel (Fig. 4, [0060]-[0061], where there are first and second extending portions of the film 154a and 154b that adhere to an inner wall surface of the lateral housing 147).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20130321293 A1, hereafter Park) in view of Lee (US 20150296062 A1).

	Regarding claim 2, Park would show the film wrapping display according to claim 1. But, Park does not explicitly teach the film wrapping display wherein the bezel has a ventilation hole which communicates the gap with a space inside the film 15wrapping display. However, this was well known in the art as evidenced by Lee (Fig. 12B, [0225], where the bezel includes a ventilation pad 702 which connects with a gap inside the housing of the display). Both Park and Lee teach touchscreen devices comprising gaps formed between the touch surface and the bezel. Park teaches using a film to seal part of said gap. Lee does not teach the required film present in a gap. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that use of a ventilation pad as taught by Park would prevent foreign substances from entering the gap between the bezel and the touch surface (Lee [0225]).

	Regarding claim 3, the combination of Park and Lee would show the film wrapping display according to claim 2. Park further teaches the film wrapping display wherein the bezel has a support portion configured to support the touch panel by being in contact with a surface of the touch panel opposite to the touch surface (Fig. 4, where the bezel is a part of the housing which supports the touch panel via backlight unit 120 and display panel 110).

	Regarding claim 4, Park teaches a film wrapping display comprising: 
	a touch panel configured to receive a touch operation by a user as an input (Fig. 4, [0060], where the touch sensing film 150 comprises a touch sensing area); 
	a support member configured to support the touch panel by being in contact with a surface of the touch panel opposite to a touch surface of the touch panel configured to be touched by the 25user (Fig. 4, [0054]-[0056], where the lateral housing 147 extends along an outer periphery of the touch sensing film 150 and the rear housing 145 supports the rear side of the touch sensing film 150 via the display panel 110); and 
	a film adhered to cover the touch surface of the touch panel (Figs. 4 and 5, [0060], [0065]-[0067], where there is a portion of upper film 150b over top of the sensing electrode lines that are touched by the user), wherein 
	the support member is arranged so as not to be in contact with an outer most periphery of the touch panel (Figs. 4 and 5, where the rear housing is not in contact with the touch sensor 152); and 30
	the film is adhered to a surface of the touch panel opposite to the touch surface in addition to the touch surface (Figs. 4 and 5, [0060], [0065]-[0067], where there is a portion of upper film 150b over top of the sensing electrode lines that are touched by the user).
	But, Park does not teach the film wrapping display wherein the support member has a ventilation port which communicates an outer space where the 30user who views information displayed on the touch surface exists with a space on an opposite side of the outer space with respect the touch panel. However, this was well known in the art as evidenced by Lee (Fig. 12B, [0225], where the bezel includes a ventilation pad 702 which connects with a gap inside the housing of the display). Both Park and Lee teach touchscreen devices comprising gaps formed between the touch surface and the bezel. Park teaches using a film to seal part of said gap. Lee does not teach the required film present in a gap. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that use of a ventilation pad as taught by Park would prevent foreign substances from entering the gap between the bezel and the touch surface (Lee [0225]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER D MCLOONE/Primary Examiner, Art Unit 2692